DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimono et al. (Pub. No. US 2018/0290034) (hereinafter Shimono).

	As per claims 1, 3 and 4, Shimono teaches an acquisition unit configured to acquire measurement data obtained by measuring a swing action of a test club by a golfer with a measurement device (see Abstract and paragraph [0015]); 
While Shimono teaches a calculation unit configured to calculate swing data including club speed at impact, angular velocity, acceleration and swing time (se paragraphs [0024], [0095] and [0105]-[0107], Shimono fails to explicitly teach that the calculation unit configured to calculate an amount of change in an attitude of a face Δv2 =2aΔx , where  Δv2 is the change in speed squared, a is the acceleration and Δx is the amount of change in an attitude), because it would provide the amount of change of attitude the colf club head has travelled before it hits the golf ball. Therefore, better analysis of the swing action would be performed. 
While Shimono teach a selection unit configured to select a balance of a golf club suitable for the golfer (e.g. “to maximize the club speed, golf club 1 that has a shaft weight of “60 g”, a flex of “X” and a kickpoint of “mid-high” is selected. Selection of golf club 1 is performed by simulation execution unit 27. Alternatively, a user may confirm simulation results and select a golf club 1 having optimal specifications accordingly”) (the examiner notes that Shimono selection is based on producing maximum speed) (see paragraph [0114]), Shimono fails to explicitly teach a selection unit configured to select a balance of a golf club suitable for the golfer according to the amount of change in the attitude of the face surface of the head (emphasis underlined). However, since the speed and the amount of change of attitude are related with the well-known kinetic relation Δv2 =2aΔh, where Δv2 is the change in speed squared, a is the acceleration and Δh is the amount of change in an attitude, a selection according to a speed would produce the same results as a selection according to the amount of change in attitude of the face surface of the head. Therefore, it is within the level of ordinary skill in the art to utilize i.e. a parameter in the present claim) that would produce the same result is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   

As per claim 2, Shimono further teaches that the amount of change is an amount of change in a face angle (see paragraph [0116], “face angle computed”, examiner notes that the face angle can be computed from the speed v =rω, Δh=∫vdt).
	
As per claim 5, Shimono further teaches that the selection unit is configured to select a lighter balance as a balance of a golf club suitable for the golfer as the amount of change in a face angle increases (see paragraph [0020]).
	
3.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimono et al. (Pub. No. US 2018/0290034) (hereinafter Shimono) in view of Okazaki et al. (Pub. No. US 2015/0367174) (hereinafter Okazaki).
	
As per claims 6-9, Shimono teaches the system as stated.  
Shimono fails to explicitly teaches that the amount of change is an amount of change in an angular velocity about an axis that is parallel to a shaft included in the test club (claim 6), the amount of change is an amount calculated based on an angular velocity about an axis that is parallel to the toe-heel direction of the head from at a timing of top to at a timing of impact (claim 7), the amount of change is an amount calculated based 
However, Okazaki teaches these features (see paragraphs [0024]-[0025], [0092] and Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Okazaki’s teaching into Shimono’s invention because analysis of the amount of change in the attitude of the face surface of the head would be performed and therefore, proper balance of the golf club would be selected.

Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art of record teaches or fairly suggests a fitting apparatus comprising: a selection unit configured to select a balance of a golf club suitable for the golfer, according to the amount of change, wherein the amount of change includes a first index calculated based on an angular velocity about an axis that is parallel to a shaft included in the test club, and a second index calculated based on an angular velocity about an axis that is parallel to the toe-heel direction of the head, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant' s disclosure:
Grenlund [‘153] discloses a plurality of accelerometers that are coupled to circuitry and a signal processor that will indicate position in three-dimensional space, acceleration, velocity, bat rotation, and force at any time during a swing. The speed or velocity is the integral of the acceleration and the position is the integral of the velocity; i.e., motion in the θ direction. Measurement of the Φ direction movement enables calculation of the change in elevation of the bat and enables calculation of rotational velocity (see paragraph [0053]). 
    
     Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857